DETAILED ACTION

This Office Action is in response to Applicant's application filed on October 22, 2020.  Currently, claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-transitory medium).  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 8 and 15 recite managing human interactions by processing data wherein the data is received from a plurality of data sources and transforming the processed data into a unified dataset wherein the transformation is based on one or more properties of one or more data sources of the plurality of data sources and receiving the unified dataset and determining one or more contexts of one or more conversations from the unified dataset and determining one or more conflicts in the one or more conversations from the unified dataset and determining one or more conflict resolutions, for the determined one or more conflicts in the one or more conversations from the unified dataset and managing the human interactions based on the determined one or more contexts, the determined one or more conflicts and the determined one or more conflict resolutions.  The claims are directed to an abstract idea of managing human interactions by determining conflict resolutions for received data.   The first prong of Step 2A is satisfied because the claims are abstract because the claims are managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Applicant’s claims show managing interactions where the determined conflict resolutions on the received data is by following instructions.   The second prong of Step 2A is satisfied because the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as a system comprising circuitry for executing instructions in an integrated framework and a plurality of engines and a memory that stores computer instructions; and a processor that executes the instructions in an integrated framework and a non-transitory computer-readable medium having stored thereon, computer-executable instructions which when executed by a computer cause the computer to execute operations) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations at best are merely implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Step 2B is satisfied because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as a system comprising circuitry for executing instructions in an integrated framework and a plurality of engines and a memory that stores computer instructions; and a processor that executes the instructions in an integrated framework and a non-transitory computer-readable medium having stored thereon, computer-executable instructions which when executed by a computer cause the computer to execute operations (as evidenced by para [0016]-[0020] of applicant’s own specification) are well understood, routine and conventional in the field.   Dependent claims 2-7, 9-14, 16-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing providing abstraction between data sources and aggregating the process data and modeling the context contexts based on stochastic representations, cohesive representations or temporal heuristics and  determining one or more resolution events in the one or more contexts from the one or more conversations in the unified dataset and generating a plurality of events and a plurality of action items and processing the generated plurality of events and the plurality of action items and generating a plurality of notifications and communicate the plurality of notifications through one or more communication channels.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allen et al. (US 2014/0359421 A1) (hereinafter Allen) in view Loghmani (US 20190251169 A1).

Claimss 1, 8 and 15:
Allen discloses the following limitations of claims 1, 8 and 15:
A system (and corresponding method and non-transitory medium – see para [0032]-[0033], showing equivalent computer structures) to manage human interactions, the system comprising: a memory that stores computer instructions; and a processor that executes the instructions in an integrated framework (see para [0032]-[0033], showing computer functionality), to: process data, by at least one engine of a plurality of engines (see para [0005], "in a data processing system comprising a processor and a memory, for resolving annotation conflicts in a portion of content. The method comprises receiving, in the data processing system, a portion of content for annotating and performing, by the data processing system, , wherein the data is received from a plurality of data sources (see para [0048], "In one embodiment, the QA system 100 imports a document 106. The electronic document 106 may be part of a larger corpus 208 of data or content, which may contain electronic documents 106 related to a specific topic or a variety of topics. The corpus 208 of data may include any number of documents 106 and may be stored in any location relative to the QA system 100. The QA system 100 may be capable of importing any of the documents 106 in the corpus 208 of data for processing by the processor 202. The processor 202 may communicate with the memory device 200 to store data while the corpus 208 is being processed."); 
transform, by the at least one engine into a unified dataset, the processed data wherein the transformation is based on one or more properties of one or more data sources from the plurality of data sources (see para [0021], where the annotation after applying formula are based on metadata, which is considered properties); 
receive the unified dataset by the at least one engine (see para [0023], showing the annotated data is received because after being generated, determinations and analysis is done and see para [0085]); 
determine, by the at least engine, one or more contexts from the unified dataset (see para [0023], where domain can be considered context and see para [0085], "domain for the input question is determined by analyzing the annotations for the input question and their associated confidence measures (step 630)."); 
determine, by the at least one engine, one or more conflicts from the unified dataset (see para [0085], "The annotations for the input question are then parsed, analyzed, and compared to identify any conflicts between annotations (step 640). The conflicts are resolved based on the identified domain for the input question by filtering out conflicting annotations that do not meet predetermined criteria with regard to the identified domain (step 650)."); 
determine, by the at least one engine, one or more conflict resolutions, for the determined one or more conflicts in the one or more conversations from the unified dataset (see para [0023],  "when the input question is received, a user may be prompted to identify the domain of the question and this selection of the domain may be used as a basis for performing annotation conflict resolution." and see para [0090], "identifying and resolving annotation conflicts in annotated content for question and answer systems. The illustrative embodiments generate a filtered set of annotations for the content that reduce the likelihood of skewing of question and 
Allen, however, does not specifically disclose contexts of one or more conversations.  In analogous art, Loghmani discloses the following limitations:
contexts of one or more conversations (see para [0045], " Conversation context is a collection of previous states and their inherent variables from state zero to now. It can be represented as a set of variables/tensors with particular values aggregated, acquired, inferred and deduced from the beginning of a conversation with a user.”);
manage, by the at least one engine, the human interactions based on the determined one or more contexts, the determined one or more conflicts and the determined one or more conflict resolutions (see para [0101]-[0103], showing interactions with humans managed by the question determination to the user resolving conflict of which conversation has to be continued).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Loghmani with Allen because implementing the conflict resolutions on conversation data provides another real world use that can improve the experience of understanding the intent of users (see Loghmani, para [0003]-[0004]).       
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for convulutional state modeling for planning natural language conversations as taught by Loghmani in the method for resolving annotation conflicts of Allen, since the claimed invention is merely a 

Claims 2, 9 and 16:
Further, Allen discloses the following limitations:
wherein the at least one engine, further executes instructions to perform operations, comprising: provide an abstraction between the plurality of data sources (see para [0071]-[0072], where the statistical model that generates a confidence can be considered providing an abstraction); and 
aggregate the processed data, wherein the aggregation is based on the transformation including the one or more properties of the one or more data sources (see para [0065], where populating the verifies set can be considered aggregating the processed data)

Claims 3, 10 and 17:
Allen does not explicitly disclose a stochastic representation.  In analogous art, Loghmani discloses the following limitations:
wherein the determination of the one or more contexts in the one or more conversations from the unified dataset by the at least one engine, comprises: model the one or more contexts in the one or more conversations from the unified dataset by one or more advanced mathematical modeling techniques (see para [0045], " Conversation context is a collection of previous states and their inherent variables 
extract, based on the modeling: a stochastic representation of the one or more contexts in the one or more conversations from the unified dataset (see para [0046], " Conversation Planning can be a function of guiding a conversation from a starting state to a terminal state. Conversation planning is a stochastic, multi-agent, sequential, discrete, partially observable and dynamic process. The process can, at times, be episodic when the system has the answer to questions which do not change the current state of the conversation. The planning function can be done via a plurality of techniques such as, inter alia; extended variations of Partially Observable Markov Decision Process, extended forms of Bayesian inferencing A* planning or a hybrid of such methods, etc. An aspect of planning can include finding a most probable terminal state based on the partially observed states. To find the highest probable state given the context of the conversation of observed dependencies, a plurality of techniques can be used including but not limited to extended variations of Partially Observable Markov Decision Process, or extended forms of Bayesian Inferencing, A* planning or a hybrid of such methods."); 
a cohesive representation including a temporal information from the one or more contexts in the one or more conversations from the unified dataset (see para [0051]-[0054], where sequences can be considered cohesive temporal information); and 
one or more temporal heuristics from the one or more contexts in the one or more conversations from the unified dataset ( see para [0077], "The attention model gives 
determine the one or more contexts from the one or more conversations in the unified dataset based on the extracted stochastic representation, the extracted cohesive representation including the temporal information and the extracted one or more temporal heuristics (see para [0113], "The conversational search and planning engine can use machine learning and artificial intelligence techniques to translate raw system level text to contextualized, personalized and colloquial format.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for convulutional state modeling for planning natural language conversations as taught by Loghmani in the method for resolving annotation conflicts of Allen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 

Claims 4, 11 and 18:
Further, Allen discloses the following limitations:
wherein the determination of the one or more conflicts by the at least one engine, in the one or more conversations from the one or more determined contexts, comprises determine one or more misaligned events in the one or more contexts from the one or more conversations in the unified dataset (see para [0059], "The content creator may also verify that the list of candidate questions 216 and answers 218 placed in the metadata 212 by the QA system 100 are correctly paired, and that the candidate question-answer pairs are found in the content of the document 106. The content creator may also analyze the questions or candidate questions 216 to verify correct punctuation, grammar, terminology, and other characteristics to improve the questions or candidate questions 216 for searching and/or viewing by the content users. In one embodiment, the content creator may revise poorly worded or inaccurate questions and candidate questions 216 or content by adding terms, adding explicit questions or question templates that the content answers 218, adding explicit questions or question templates that the content does not answer, or other revisions. Question templates may be useful in allowing the content creator to create questions for various topics using the same basic format, which may allow for uniformity among the different content. Adding questions that the content does not answer to the document 106 may improve the search accuracy of the QA system 

Claims 5, 12 and 19:
Further, Allen discloses the following limitations:
wherein the determination of the one or more conflict resolutions by the at least one engine, in the one or more conversations from the one or more determined contexts, comprises determine one or more resolution events in the one or more contexts from the one or more conversations in the unified dataset (see para [0088]-[0089], where removing is a resolution event)

Claims 6-7, 13-14, 20:
Allen does not specifically disclose wherein the managing of the human interactions, by the at least one engine, comprises: generate a plurality of events and a plurality of action items.  In analogous art, Loghmani discloses the following limitations:
wherein the managing of the human interactions, by the at least one engine, comprises: generate a plurality of events and a plurality of action items (see para [0087]-[0094], showing user actions where the event is combining the action with the previous states ); 
process the generated plurality of events and the plurality of action items (see para [0087]-[0094],   ); and 
generate a plurality of notifications and communicate the plurality of notifications through one or more communication channels (see para [0097]-[0098], showing results communicated to user and see para [0125]-[0126], showing communication system).
reconstruct one or more sentences, in the integrated framework, by the at least one engine, from the one or more conversations in the unified dataset (see para [0092], "Generalization can include the summarization of different sentences to shorter versions.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for convulutional state modeling for 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/